I concur in the foregoing opinion, but I take occasion to say that the opinion does not go far enough to suit me. Our statutes provide that all foreign corporations doing business in the state must file their articles of incorporation in the office of the secretary of state, pay a filing fee, and name an agent upon whom service of summons may be made. This corporation violated every provision of that law. A most liberal policy should be followed to permit service in such cases. The burden of proof should be upon the corporation to show that any one of their agents in the state upon whom service may be made was not authorized to accept service. Foreign corporations have too many advantages over competing domestic corporations, and they pay no fee nor taxes. Court decisions should remedy this discrimination as far as possible. *Page 286